Appeal by the defendant from a judgment of the County Court, Nassau County (Calabrese, J.), rendered January 4, 1996, convicting *490him of criminally negligent homicide and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
As the defendant concedes, his contention that certain comments made by the prosecutor in summation were improper is not preserved for appellate review (see, CPL 470.05 [2]). In any event, the prosecutor’s statements were either fair comment upon the evidence (see, People v Ashwal, 39 NY2d 105) or proper response to defense counsel’s summation (see, People v Galloway, 54 NY2d 396).
The defendant was not deprived of the effective assistance of counsel (see, People v Flores, 84 NY2d 184; People v Baldi, 54 NY2d 137; People v Badia, 159 AD2d 577).
We note that in the absence of a certificate granting leave to appeal from the denial of the defendant’s motion to vacate the judgment of conviction (see, CPL 440.10), this Court is without jurisdiction to entertain his purported appeal therefrom (see, CPL 450.15 [1]; 460.15; People v Sorenson, 225 AD2d 566). Mangano, P. J., Rosenblatt, Pizzuto and Luciano, JJ., concur.